TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00166-CV


Team Link Corp., Appellant

v.

Robert Loiseau, Special Deputy Receiver for American Benefit Plans;
American Benefit Plans; National Association of Working Americans a/k/a
National Association for Working; United Employers Voluntary Employee
Beneficiary Association; United Employers Voluntary Employee Beneficiary
Association I; Electronic Benefits Group, Inc.; Enhanced Health Management, Inc.;
Four Corners Company, LLC a/k/a Four Corners Co., LLC, a/k/a Four
Corners Corp.; American Association of Agriculture, Forestry and Fishing
Workers; American Association of Transportation, Communication, Electrical,
Gas and Sanit; American Association of Wholesale Trade Workers; American
Association of Service Workers; American Association of Manufacturer
Workers; American Association of Construction Workers; and American
Association of Professional Workers, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN304388, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Team Link Corp. has filed with this Court an unopposed motion, seeking
a dismissal of its appeal.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R.
App. P. 42.1(a)(1).

						____________________________________
						David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   June 24, 2004